         Case 9:20-cv-00005-DLC Document 11 Filed 04/29/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

  JENNIFER PETERSEN,
                                                  CV 20-05-M-DLC
                       Plaintiff,

  vs.                                               ORDER
 RODENBURG LAW FIRM,

                       Defendant.

        The Meeting ID and Password provided in the Court’s Order setting this

matter for a settlement conference on May 27, 2020, at 9:00 a.m. are no longer

valid. The Montana District Court IT Department will provide parties with the

necessary connectivity information prior to the settlement conference. Parties shall

provide the Court with e-mail contact information in their respective settlement

brochures to ensure they receive the connectivity information. All other provisions

in the Court’s April 28, 2020 Order (Doc. 10) shall remain in effect.

        DATED this 29th day of April, 2020.



                                              ______________________________
                                              Kathleen L. DeSoto
                                              United States Magistrate Judge

                                         1
